The case having been continued for advisement,
The court now said that the report could not be accepted, the rule not having been made in pursuance of the statute. The objection taken by Smith’s counsel is fatal. The writ of review cannot be considered as a particular statement under Smith’s hand, within the meaning of the statute.
The safest rule in cases of this kind will be, to hold the parties to a strict compliance with the provisions of the statute. If we depart from this rule it will give rise to innumerable questions, which must depend for their decision *73much more upon the discretion of the court, than upon any settled rules of law. Jones vs. Hacker, 5 Mass. Rep. 264. —Mansfield vs. Doughty, 3 Mass. Rep. 398, — and Bullard vs. Coolidge, 3 Mass. Rep. 324.

Report rejected,-.